ORDER
COLLEEN MARY COMERFORD of RADNOR, PENNSYLVANIA, who was admitted to the bar of this State in 1988, having *222been convicted in the Commonwealth of Pennsylvania of five counts of forgery (18 Pa.C.S.A. 4101(a)(2)) and five counts of tampering with records (18 Pa.C.S.A. 4104(a)), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), COLLEEN MARY COMERFORD is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that COLLEEN MARY COMERFORD be restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that COLLEEN MARY COMERFORD comply with Rule 1:20-20 dealing with suspended attorneys.